OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on February 23, 1972. On February 25, 1985, respondent pleaded guilty to grand larceny in the second degree (Penal Law § 155.35), a class D felony, in the County Court, Suffolk County. On April 11, 1985, respondent was sentenced to six months’ imprisonment to be served concurrently with and as a condition of a term of five years’ probation, and to make restitution totaling $117,000.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Niehoff, JJ., concur.